Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing April 24, 2008 2:00 p.m. Pacific Time Company Press Release SOURCE: CONTACTS: Cowlitz Bancorporation Richard J. Fitzpatrick, Chief Executive Officer Gerald L. Brickey, Chief Financial Officer (360) 423-9800 Cowlitz Bancorporation Reports Financial Results for the First Quarter of 2008 LONGVIEW, Wash., April 24, 2008 /PRNewswire/ Flash Results Cowlitz Bancorporation (NASDAQ: CWLZ ) (Numbers in Thousands, Except Per Share Data) Three Months Ended March 31, December 31, 2008 2007 2007 Net Interest Income $5,402 $5,752 $5,390 Net Income (Loss) $902 $1,278 ($3,141) Diluted EPS $0.18 $0.25 ($0.62) Total Period End Loans $ 415,474 $ 366,029 $ 397,325 Total Period End Deposits $ 472,309 $ 394,047 $ 441,179 Cowlitz Bancorporation (NASDAQ: CWLZ - news ) today reported net income of $902,000 or $0.18 per diluted share for the first quarter of 2008, compared with net income of $1,278,000, or $0.25 per diluted share, during the same period of 2007. The Company lost $0.62 per diluted share in the fourth quarter of 2007. Total assets were $548.5 million at March 31, 2008, up 18% over total assets of $465.1 million at March 31, 2007. Total loans increased 14% to $415.5 million, from $366.0 million at March 31, 2007. Total deposits increased 20% to $472.3 million at March 31, 2008 from $394.0 million at March 31, 2007. Loans grew at an annualized rate of 18% in the first quarter of 2008, stated Richard J. Fitzpatrick, President and CEO of Cowlitz Bancorporation and its wholly-owned subsidiary Cowlitz Bank. He continued, Our consumer loan portfolio, which includes home mortgage loans, continues to have minimal delinquencies. Our non-performing assets are concentrated in a few problem loans. Due to our strong capital base and focused credit administration actions, our commercial bankers can concentrate on building customer relationships and seeking new business prospects. Our roll-out of remote deposit capture and other enhanced cash management services will augment our ability to develop strong customer relationships. Therefore, we expect to have a reasonable growth trend. Net interest margin as a percentage was 4.65% for the first quarter of 2008, compared with 5.64% in the first quarter of 2007 and 4.74% in the fourth quarter of 2007. Net interest income of $5.4 million was flat with the fourth quarter of 2007, but down 6% from $5.8 million in the first quarter of 2007. The first quarter 2008 net interest margin was affected by several factors, including dramatic rate cuts of 300 basis points over the last six months by the Federal Reserve, competitive market pricing on both sides of the balance sheet, the impact of an elevated level of nonperforming loans and a lower level of noninterest-bearing demand deposit accounts year-over-year. The net settlement from interest rate contracts contributed $431,200 to net interest income in the first quarter of 2008, compared with nothing in the first quarter of 2007 and $38,500 in the fourth quarter of 2007. In the first quarter of 2008, the Company elected to redeem $38.9 million in callable certificates of deposit, with $21.6 million settling in March of 2008 and the balance in April 2008. The Company pre-funded the redemptions with $35 million of new certificates of deposit with a 140 basis point lower average cost and a slightly longer duration. In connection with the March redemption, the Company wrote off $123,000 of unamortized premiums associated with those deposits. The deposit premium write-off increased the average cost of interest-bearing liabilities by approximately 13 basis points and decreased the margin by 10 basis points. The Company estimated interest income reversals of $158,000 in the fourth quarter of 2007 reduced that quarters net interest margin by 14 basis points. Non-performing assets totaled $14.0 million at March 31, 2008 compared with $1.7 million at March 31, 2007 and $13.2 million at the end of 2007. As a percentage of total assets, non-performing assets were 2.56% at March 31, 2008, compared with 0.37% at March 31, 2007 and 2.57% at year-end 2007. Total nonperforming assets at March 31, 2008 consisted primarily of four relationships totaling $13.7 million, or 98% of the total. All of these relationships related to land acquisition and development loans. The change in nonaccrual loans during the quarter ended March 31, 2008 related to the sale of one relationship, previously disclosed, totaling $2.4 million, the foreclosure and transfer of loans to other real estate owned (OREO) totaling $4.3 million and the addition of one relationship to nonperforming loans of $3.8 million. The new nonaccrual loan relates to a residential real estate project in the Vancouver, Washington area. The change in OREO during the first quarter of 2008 related to loan foreclosures and the sale of one property carried at $434,000 for a gain of $216,500. The $6.1 million balance of OREO at March 31, 2008 is almost entirely related to one residential real estate development project in the Portland, Oregon area. The provision for credit losses was $593,000 in the first quarter of 2008 compared with $275,000 in the first quarter of 2007 and $6.8 million in the fourth quarter of 2007. Net charge-offs of $158,000 and $2,000 were recorded for the three-month periods ended March 31, 2008 and 2007, respectively. The allowance for loan losses was 1.50% as a percentage of loans outstanding at March 31, 2008, compared with 1.31% in the same quarter last year and 1.46% at December 31, 2007. The allowance for loan losses represented 78% of non-performing loans at March 31, 2008. Non-interest income increased $56,000, or 6%, in the first quarter of 2008 over the comparable 2007 quarter. The increase was primarily related to higher revenues from the Companys international trade department. Non-interest expenses in the first quarter of 2008 were $4.6 million, down slightly from the first quarter of 2007. Included in the first quarter 2008 and 2007 results were non-cash charges of $228,000 and $127,000, respectively, for the ineffective portion of the Companys cash flow hedges. The first quarter of 2008 also included a gain on sale of OREO. Salaries and employee benefits for the first quarter of 2008 were approximately equal to the first quarter of 2007 amount, but substantially higher than similar expenses for the fourth quarter of 2007. Salaries and employee benefits in the fourth quarter of 2007 reflected the impact of reducing previously accrued incentive compensation costs for plans tied to the Companys 2007 financial performance. In the first quarter of 2008, the Company substantially completed a planned reduction of approximately 7% in its workforce primarily through attrition and better matching of staffing levels to customer traffic flows, as well as job eliminations. The Company estimates that salaries and employee benefit costs will be reduced approximately $500,000 annually upon completion of the workforce reduction. The number of full-time equivalent employees was 130 at March 31, 2008, compared with 138 and 142 at March 31, 2007 and December 31, 2007, respectively. Net occupancy and equipment expenses in the first quarter of 2008 were higher than the first quarter of 2007 primarily due to higher levels of depreciation related to branch remodeling and related asset acquisitions in mid-2007. Professional services were down significantly in the first quarter of 2008 compared with the first and fourth quarters of 2007. The Company experienced a higher level of legal costs related to nonperforming loans, but costs associated with Sarbanes-Oxley compliance efforts were significantly lower. Included in other expenses were deposit premium assessments of $91,000 in the first quarter of 2008, compared with $12,000 in the first quarter of 2007. The fair value of the Companys interest rate contracts increased substantially as of the end of the first quarter of 2008 to $8.1 million. The Company has recorded cumulative unrealized gains, net of taxes, of $5.0 million as other comprehensive income included in stockholders equity at March 31, 2008. Our current capital ratios remain strong and well above the minimum to be classified as well-capitalized under regulatory requirements, said Mr. Fitzpatrick. He added, We did not repurchase any shares this quarter as we evaluated the risks in the economy and in the financial markets relative to the retention of capital. Cowlitz Bancorporation is the holding company of Cowlitz Bank, which was established in 1977. In addition to its four branches in Cowlitz County Washington, Cowlitz Banks divisions include Bay Bank located in Bellevue, Seattle, and Vancouver, Washington; Portland and Wilsonville, Oregon; and Bay Mortgage in southwest Washington. Cowlitz specializes in commercial and international banking services for Northwest businesses, professionals, and retail customers, and offers trust services in southwest Washington and Portland, Oregon. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the Safe-Harbor provisions of the Private Securities Litigation Reform Act of 1995, which management believes are a benefit to shareholders. You should not place undue reliance on forward-looking statements and we undertake no obligation to update any such statements. Statements that are not historical or current facts, including statements about beliefs and expectations, are forward-looking statements. Forward-looking statements are subject to risks and uncertainties. Actual results could differ materially from those discussed in this press release as a result of risk factors identified in the Company's Form 10-K for the year ended December 31, 2007, and other filings with the SEC. We make forward-looking statements in this release related to the salary and employee benefit costs and loan growth. INCOME STATEMENT Quarter Ending March 31, March 31, December 31, 2008 2007 2007 Interest income $ 9,147 $ 8,768 $ 9,070 Interest expense 3,745 3,016 3,680 Net interest income 5,402 5,752 5,390 Provision for credit losses 593 275 6,800 Net interest income after provision for credit losses 4,809 5,477 (1,410) Non-interest income Service charges on deposit accounts 164 166 175 Fiduciary income 173 190 163 International trade fees 200 146 219 Increase in cash surrender value of bank owned life insurance 152 136 155 Net loss on sale of investment securities - - (265) Other income 273 268 290 Total non-interest income 962 906 737 Non-interest expense Salaries and employee benefits 2,507 2,496 2,182 Net occupancy and equipment expense 617 539 596 Data processing and communication 215 260 241 Professional services 263 387 354 Foreclosed asset expense (income) (162) - 25 Equity in limited partnerships losses 31 36 47 Interest rate contracts valuation adjustments 228 127 (173) Other expenses 911 797 1,071 Total non-interest expense 4,610 4,642 4,343 Income (loss) before provision for income taxes 1,161 1,741 (5,016) Provision (benefit) for income taxes 259 463 (1,875) Net income (loss) $ 902 $ 1,278 $ (3,141) Earnings (loss) per share: Basic $ 0.18 $ 0.26 $ (0.62) Diluted $ 0.18 $ 0.25 $ (0.62) Weighted average shares outstanding: Basic 5,054,473 4,900,490 5,048,102 Diluted 5,093,039 5,176,599 5,176,350 Shares outstanding at period end 5,054,507 4,942,023 5,054,437 Efficiency ratio 72.4% 69.7% 70.9% Number of full-time equivalent employees 130 138 142 (1) Non-interest expense divided by net interest income plus non-interest income. Quarter Ending March 31, March 31, December 31, SELECTED AVERAGES 2008 2007 2007 Average loans $ 412,907 $ 356,763 $ 400,979 Average interest-earning assets 479,510 419,939 462,604 Total average assets 526,697 460,272 507,745 Average deposits 452,587 389,665 429,657 Average interest-bearing liabilities 374,677 302,502 346,464 Average equity 56,252 51,241 56,757 March 31, March 31, December 31, SELECTED BALANCE SHEET ACCOUNTS 2008 2007 2007 Total assets $ 548,450 $ 465,050 $ 514,180 Securities available for sale 50,669 56,298 51,578 Loans (bank regulatory classification): Real estate secured: One to four family residential 44,799 40,666 39,200 Multifamily 9,642 8,694 9,938 Construction 103,595 97,861 97,447 Commercial real estate 153,400 126,103 146,348 Total real estate 311,436 273,324 292,933 Commercial and industrial 101,520 90,469 101,662 Consumer and other 3,680 3,116 3,924 416,636 366,909 398,519 Deferred loan fees (1,162) (880) (1,194) Loans, net of deferred loan fees 415,474 366,029 397,325 Goodwill and other intangibles 1,807 1,911 1,834 Deposits: Non-interest-bearing demand 87,501 90,310 91,662 Savings and interest-bearing demand 33,337 33,963 35,792 Money market 93,345 52,412 86,658 Certificates of deposits 258,126 217,362 227,067 Total deposits 472,309 394,047 441,179 Borrowings 1,081 1,106 1,179 Junior subordinated debentures 12,372 12,372 12,372 Stockholders' equity 59,196 53,096 55,540 Book value per share $ 11.71 $ 10.74 $ 10.99 Tangible book value per share $ 11.35 $ 10.36 $ 10.63 Tier 1 leverage capital ratio (Q1-08 estimated) 12.24% 13.82% 12.51% Quarter Ending March 31, March 31, December 31, RATIOS ANNUALIZED 2008 2007 2007 Return on average assets 0.69% 1.13% -2.45% Return on average equity 6.45% 10.11% -21.96% Return on average tangible equity 6.67% 10.51% -22.70% Average equity/average assets 10.68% 11.13% 11.18% Yield on interest-earning assets (TE) 7.79% 8.55% 7.90% Rate on interest-bearing liabilities 4.02% 4.04% 4.21% Net interest spread (TE) 3.77% 4.51% 3.69% Net interest margin (TE) 4.65% 5.64% 4.74% TE - Tax exempt interest income has been adjusted to a taxable equivalent basis using a 34% tax rate. Quarter Ending March 31, March 31, ALLOWANCE FOR CREDIT LOSSES 2008 2007 Balance at beginning of period $ 5,990 $ 4,825 Provision for credit losses 593 275 Recoveries 12 24 Charge-offs (170) (26) Balance at end of period $ 6,425 $ 5,098 Components Allowance for loan losses $ 6,235 $ 4,801 Liability for unfunded credit commitments 190 297 Total allowance for credit losses $ 6,425 $ 5,098 Allowance for loan losses/total loans 1.50% 1.31% Allowance for credit losses/total loans 1.55% 1.39% Allowance for loan losses/non-performing loans 78% 422% Allowance for credit losses/non-performing loans 80% 448% March 31, March 31, December 31, NON-PERFORMING ASSETS 2008 2007 2007 Loans on non-accrual status $ 7,985 $ 1,137 $ 10,827 Loans past due greater than 90 days and accruing - - 149 Other real estate owned and other foreclosed assets 6,055 605 2,250 Total non-performing assets $ 14,040 $ 1,742 $ 13,226 Total non-performing loans to total loans 1.92% 0.31% 2.76% Total non-performing assets/total assets 2.56% 0.37% 2.57%
